Case 0:19-cv-60557-RKA Document 36 Entered on FLSD Docket 07/26/2019 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              SOUTHEN DISTRICT OF FLORIDA

                                  CASE NO. 19-cv-60557-RKA

  A&E ADVENTURES, LLC, a Florida Limited
  Liability Company

         Plaintiff,

  v.

  INTERCARD, INC., a Nevada
  corporation,

  Defendant.
  ______________________________/


                INTERCARD, INC.’S ANSWER AND AFFIRMATIVE DEFENSES

         Defendant Intercard, Inc. (“Intercard”), hereby files its Answer and Affirmative Defenses

  to A&E Adventures, LLC’s Class Action Complaint and Demand for Jury Trial and states:

                                   Jurisdiction, Parties, and Venue

         1.       Intercard admits that this is an action which seeks damages and that this Court has

  jurisdiction, but denies that Plaintiff is entitled to any relief. All allegations in paragraph 1 that

  are not specifically admitted are hereby denied.

         2.       Admitted.

         3.       Admitted.

         4.       Intercard denies that it caused any injury to Plaintiff and therefore denies the

  allegation.
Case 0:19-cv-60557-RKA Document 36 Entered on FLSD Docket 07/26/2019 Page 2 of 8




           5.         Intercard denies that any cause of action accrued, but admits that venue is proper

  in Broward County based on the allegations.

                                                 General Allegations

           6.         Intercard admits that it manufactures magnetic strip card-reading hardware and

  software for arcades, casinos, and other industries, but denies that the quotations in the complaint

  are currently located on the cited webpage. Intercard admits that it has used the phrase “World

  Leader in Cashless Technology” in its advertising materials. All allegations in paragraph 6 that

  are not specifically admitted are hereby denied.

           7.         Denied.

                                         Allegations Specific to Plaintiffs

  A.       A&E’s Purchase and Deployment of the Systems

           8.         Admitted.

           9.         Intercard admits that Plaintiff purchased certain products and services, which are

  reflected on invoices (see DE 10-1) but denies any allegations inconsistent with those

  documents. All allegations in paragraph 9 that are not specifically admitted are hereby denied.

           10.        Admitted.

           11.        Admitted.

           12.        Intercard does not know why Plaintiff bought “the produce” and therefore denies

  the allegation.

           13.        Admitted.

  B.       The Defective Systems1

           14.        Denied.

           1
               Intercard is copying the headings drafted by Plaintiff in its Complaint, but denies that any system was
  defective.



                                                            2
Case 0:19-cv-60557-RKA Document 36 Entered on FLSD Docket 07/26/2019 Page 3 of 8




         15.     Intercard admits that, as a result of certain customizations requested by Plaintiff,

  Intercard had to fix certain software issues, but denies that any of the identified issues were

  defects. All allegations in paragraph 15 that are not specifically admitted are hereby denied.

         16.     Denied.

         17.     Intercard admits that it does have a reservation system called Shindigger.

  Plaintiff never ordered or paid for any birthday booking software, so Intercard denies the

  remaining allegations.

         18.     Intercard is without knowledge as to whether there were any ‘outages’ and when

  these ‘outages’ occurred and therefore denies the allegation.

         19.     Intercard admits that the Systems experienced certain QR Code issues, as a result

  of software customizations requested by Plaintiff, but the issues were repaired. All allegations in

  paragraph 19 that are not specifically admitted are hereby denied.

         20.     Intercard admits that the Systems were reporting negative balances, as a result of

  software customization requested by Plaintiff, but the issue was repaired. All allegations in

  paragraph 20 that are not specifically admitted are hereby denied.

         21.     Denied.

         22.     Intercard admits that it billed Plaintiff $9,056.56 for cloud service because

  Plaintiff failed to pay the amounts owed to Intercard. Intercard admits that Plaintiff through

  counsel contacted Intercard via letter, but denies any allegations inconsistent with the letter.

         23.     Intercard admits that it did discontinue Plaintiff’s access to its database in

  December 2018 after attempts to collect payment from Plaintiff for amounts due failed.

  Intercard provided notice of the disconnection to Plaintiff and provided Plaintiff with a data file




                                                    3
Case 0:19-cv-60557-RKA Document 36 Entered on FLSD Docket 07/26/2019 Page 4 of 8




  with relevant information. All allegations in paragraph 23 that are not specifically admitted are

  hereby denied.

         24.        Denied.

         25.        Denied

         26.        Intercard admits that Plaintiff has counsel, but is without knowledge as to the

  financial relationship and denies any allegation not specifically admitted.

                                 Count I- Breach of Express Warranty

         27.        Intercard repeats and realleges Paragraphs 1 through 26 as if fully set forth herein.

         28.        Admitted.

         29.        Denied.

         30.        Denied.

         31.        Denied.

         32.        Denied.

         WHEREFORE, Intercard denies that Plaintiff is entitled to any relief.

           Count II- Breach of Implied Warranty of Fitness for a Particular Purpose

         33.        Intercard repeats and realleges Paragraphs 1 through 26 as if fully set forth herein.

         34.        Admitted.

         35.        Admitted.

         36.        Intercard is without knowledge as to Plaintiff’s state of mind and therefore denies

  the allegation.

         37.        Denied.

         38.        Denied.

         39.        Denied.




                                                      4
Case 0:19-cv-60557-RKA Document 36 Entered on FLSD Docket 07/26/2019 Page 5 of 8




         WHEREFORE, Intercard denies that Plaintiff is entitled to any relief.

                                     Count III- Promissory Estoppel

         40.        Intercard repeats and realleges Paragraphs 1 through 26 as if fully set forth herein.

         41.        Denied.

         42.        Intercard is without knowledge as to Plaintiff’s state of mind and therefore denies

  the allegation.

         43.        Intercard is without knowledge as to Plaintiff’s state of mind and without

  knowledge of Plaintiff’s change in position or its plans and therefore denies the allegation.

         44.        Denied.

         WHEREFORE, Intercard denies that Plaintiff is entitled to any relief.

                                    Class Representation Allegations

         45.        Intercard repeats and realleges Paragraphs 1 through 26 as if fully set forth herein.

         46.        Denied.

         47.        Intercard admits that Plaintiff is bringing a class action, but denies that this case

  may properly proceed as a class action.

         48.        Intercard admits that Plaintiff is excluding the listed persons from its proposed

  class, but denies that this case may properly proceed as a class action.

         49.        Denied.

         50.        Denied.

         51.        Denied.

         52.        Denied.

         53.        Denied.

         54.        Denied.




                                                      5
Case 0:19-cv-60557-RKA Document 36 Entered on FLSD Docket 07/26/2019 Page 6 of 8




            55.    Denied.

                      Count IV- Violation of the Florida Deceptive and Unfair
                         Trade Practices Act, Fla. Stat. § 501.201 Et Seq.

            56.    Intercard repeats and realleges Paragraphs 45 through 55 as if fully set forth

  herein.

            57.    This is a legal conclusion which requires no response, but to the extent a response

  is required, Intercard denies the allegation.

            58.    This is a legal conclusion which requires no response, but to the extent a response

  is required, Intercard denies the allegation.

            59.    This is a legal conclusion which requires no response, but to the extent a response

  is required, Intercard denies the allegation.

            60.    This is a legal conclusion which requires no response, but to the extent a response

  is required, Intercard denies the allegation.

            61.    Denied.

            62.    Denied.

            63.    Denied.

            WHEREFORE, Intercard denies that Plaintiff or any proposed class is entitled to any

  relief.

                                     Demand for Attorney’s Fees

            Intercard is entitled to recover its attorney’s fees and costs pursuant to the parties’

  proposal for sale, copies of which are available at DE 10. Additionally, Intercard is entitled to its

  attorney’s fees and costs pursuant to Fla. Stat. § 501.2105.




                                                    6
Case 0:19-cv-60557-RKA Document 36 Entered on FLSD Docket 07/26/2019 Page 7 of 8




                                   AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

         Plaintiff’s claims for damages for breach of warranty (Counts I & II) are barred by the

  parties’ proposal for sale, which limit the remedy to the repair or replacement of the defective

  part or equipment.

                              SECOND AFFIRMATIVE DEFENSE

         Plaintiff’s claims for breach of warranty (Counts I & II) are barred by the doctrine of

  contributory negligence because Plaintiff made and requested unique modifications to the

  Systems which affected their performance.

                               THIRD AFFIRMATIVE DEFENSE

         Plaintiff’s claim for promissory estoppel fails because the parties’ relationship is

  governed by their proposals for sale which govern the relationship and establish the appropriate

  remedy.

                              FOURTH AFFIRMATIVE DEFENSE

         Plaintiff’s claim for promissory estoppel fails because Intercard’s alleged promise was

  not a definitive statement but was rather a promise to attempt to do something.

                               FIFTH AFFIRMATIVE DEFENSE

         Plaintiff’s claim for promissory estoppel fails because Intercard’s alleged promise was a

  truthful statement.

                               SIXTH AFFIRMATIVE DEFENSE

         Some putative class members’ claims may be barred by the applicable statute of

  limitations.




                                                  7
Case 0:19-cv-60557-RKA Document 36 Entered on FLSD Docket 07/26/2019 Page 8 of 8




                              SEVENTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims for breach of warranty (Counts I & II) are barred to the extent that

  Plaintiff’s claims are based on any representations of the value of the Systems or an opinion or

  recommendation of the Systems.

                                                       Respectfully submitted,

                                                       By: s/Frank A. Zacherl
                                                           Frank A. Zacherl, Esq.
                                                           Florida Bar No. 868094
                                                           FZacherl@shutts.com
                                                           Oliver Sepulveda, Esq.
                                                           Florida Bar No. 111763
                                                           OSepulveda@shutts.com
                                                           SHUTTS & BOWEN LLP
                                                           200 South Biscayne Boulevard, Ste. 4100
                                                           Miami, FL 33131
                                                           Telephone: (305) 358-6300
                                                           Facsimile: (305) 381-9982
                                                           LMFernandez@shutts.com
                                                           KRicketts@shutts.com
                                                           Attorneys for Defendant Intercard, Inc.

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

  electronic mail and/or certified mail this 26th day of July, 2019 to:

  Howard R. Behar
  and
  Samuel M. Sheldon
  Attorneys for Plaintiff
  The Behar Law Firm, P.A.
  3323 NE 163rd Street, Suite 402
  North Miami Beach, Florida 33160
  Telephone: (786) 735-3300
  Facsimile: (786) 735-3307
  hrb@beharlegal.com
  sms@beharlegal.com
  np@beharlegal.com
                                                       By: s/Frank A. Zacherl
                                                            Frank A. Zacherl, Esq.


                                                   8
